DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election of Invention I, Species 1 (corresponding to claims 1-10) in the reply filed on 27 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
It is noted that Applicant has appeared to remove the drawings directed to non-elected subject matter from the specification by amendment.  This is not necessary when making an election in a restriction requirement.  The drawings may continue to contain depictions of non-elected embodiments.  
Specification
Amendments to the specification, other than the claims, computer listings and sequence listings, must be made by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification, in the manner specified in this section.
(1) Amendment to delete, replace, or add a paragraph. Amendments to the specification, including amendment to a section heading or the title of the invention which are considered for amendment purposes to be an amendment of a paragraph, must be made by submitting:
(i) An instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs;
(ii) The full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived;
(iii) The full text of any added paragraphs without any underlining; and
(iv) The text of a paragraph to be deleted must not be presented with strike-through or placed within double brackets. The instruction to delete may identify a paragraph by its paragraph number or include a few words from the beginning, and end, of the paragraph, if needed for paragraph identification purposes.
(2) Amendment by replacement section. If the sections of the specification contain section headings as provided in 37 CFR 1.77(b),  1.154(b), or § 1.163(c), amendments to the specification, other than the claims, may be made by submitting:
(i) A reference to the section heading along with an instruction, which unambiguously identifies the location, to delete that section of the specification and to replace such deleted section with a replacement section; and
(ii) A replacement section with markings to show all changes relative to the previous version of the section. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.
(3) Amendment by substitute specification. The specification, other than the claims, may also be amended by submitting:
(i) An instruction to replace the specification; and
(ii) A substitute specification in compliance with 37 CFR 1.125(b) and (c).
(4) Reinstatement of previously deleted paragraph or section. A previously deleted paragraph or section may be reinstated only by a subsequent amendment adding the previously deleted paragraph or section.
(5) Presentation in subsequent amendment document. Once a paragraph or section is amended in a first amendment document, the paragraph or section shall not be represented in a subsequent amendment document unless it is amended again or a substitute specification is provided.

It is noted that Applicant has appeared to remove reference to non-elected subject matter from the specification by amendment.  This is not necessary when making an election in a restriction requirement.  The specification may continue to contain description of non-elected embodiments.  
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  Each document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application.  In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).  In this instance, claims 111-20 should have the status identifier of (Canceled).
Claims 6-8 and 10 are objected to because of the following informalities:  These claims recite “cervical collar” and should recite --cervical spine collar--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 recite a use of a safety system method without any active, positive steps delimiting how this use is actually practiced.
Claims 1-10 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The steps/structure which goes to make up the method/device must be clearly and positively specified. The steps/structure must be organized and correlated in such a manner as to present a complete operative method/device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 1 recites the limitation “the inside cooling apparatus” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that this limitation should read --an inside cooling apparatus--.
Regarding claim 2, the phrase "could be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 recites the limitation “the accident victim” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that this limitation should read --an accident victim--.
Claim 4 recites the limitation “the head rest of the seat of the vehicle” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that this limitation should read --a head rest of a seat of a vehicle--.
Claim 4 recites the limitation “the automatic system for cooling and deployment” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that this limitation should read --an automatic system for cooling and deployment--.
Claim 4 recites the limitation “and in the absence of the automatic system for cooling and deployment could be manually inserted on an accident victim by an assistant.”  The phrase "could be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of the application of prior art, this limitation has been treated as not required.
Claim 5 recites the limitation “the crash sensor of the vehicle” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that this limitation should read --a crash sensor of a vehicle--.
Claim 5 recites the limitation “the deployment” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that this limitation should read --a deployment-- or --deployment--.
Claim 6 recites the limitation “the artificial intelligence system of the vehicle” in lines 1-2 and “the crash sensor” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  It is suggested that this limitation should read --an artificial intelligence system of a vehicle--.
Claim 7 recites the limitation “the artificial intelligence system of the vehicle” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that this limitation should read --an artificial intelligence system of a vehicle--.
Claim 8 recites the limitation “the artificial intelligence system” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that this limitation should read --an artificial intelligence system--.
Claim 8 recites the limitation “the vital signs of the victim” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that this limitation should read --viral signs of a victim--.
Claim 9 recite the limitation “the artificial intelligence system of the vehicle” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that this limitation should read --an artificial intelligence system of a vehicle--.
Claim 9 recites “of the accident victims” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that this limitation should read --of accident victims--.
Regarding claim 9, the phrase "could" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of the application of prior art, this limitation has been treated as not required.
Claim 10 recites the limitation “the artificial intelligence system” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that this limitation should read --an artificial intelligence system--.
Claim 10 recites the limitation “after automatic deployment” in line 1.  This limitation is unclear as there is no recitation of automatic deployment in claim 1 from which claim 10 depends so how can something happen subsequent to automatic deployment as no such deployment is claimed.
Claim 10 recites the limitation “the head rest of the vehicle seat” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that this limitation should read --a head rest of a vehicle seat--.
It is noted that the suggested language of limitations that lack antecedent basis are based on the current language of the claim 1 from which they depend.
Prior art has been applied to the claims as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 9,486,354 B2 to Maher et al. (Maher).
Regarding claim 1, Maher teaches a safety system method (Fig. 15), wherein a cervical spine collar (cervical collar 500) comprising an inside cooling apparatus (cooling chambers (or reservoirs) 530) for mild to moderate hypothermia of a cerebrospinal fluid and cerebral blood flow of the spine and brain (Col. 1, lines 54-55 which states in part “a cervical collar that facilitates therapeutic hypothermia), used to initiate a splint for immediate neck stabilization and resuscitation after cervical spinal injury and traumatic brain injury (Col. 1, lines 23-30 which states in part “A “neck brace” or “cervical collar” is a medical, and more particularly an orthopedic, device that is often used to support the cervical portion of a patient’s spinal cord by immobilizing the head and neck region.”).
Regarding claim 2, Maher teaches the method of claim 1 as well as wherein the cervical spine collar could be manually (1502) or automatically deployed. 
Regarding claim 3, Maher teaches the method of claim 1 as well as wherein the cervical spinal collar is integrated with vital signs monitoring device (1300A/1300B), screen display (1404), a microphone (inherent in electronic monitoring device 1408 which is disclosed as “a mobile phone, a tablet, a PDA, a computer”; Col. 10, lines 40-41), and a loud speaker powered by a battery (inherent in electronic monitoring device 1408 which is disclosed as “a mobile phone, a tablet, a PDA, a computer”; Col. 10, lines 40-41) to provide the state of health of the (Col. 10, lines 11-40).
Regarding claim 8, Maher teaches the method of claim 1 as well as wherein an artificial intelligence system (control system 1402), monitors vital signs of a victim with sensors on the cervical collar (1300A/1300B) for assessment of the health status (Col. 10, lines 11-40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0176739 A1 o Song (Song) in view of US 2002/0103520 A1 to Latham (Latham).
Regarding claim 1, Song teaches a safety system method (abstract), wherein a cervical spine collar (Figs. 1 and 2) used to initiate a splint for immediate neck stabilization and resuscitation after cervical spinal injury or traumatic brain injury (abstract which states in part “The headrest airbag cushion that is deployed forward from a headrest to surround an occupant’s head which minimizes the occupant’s head movement by holding the occupant’s head in advance…”).  However, Song is silent with respect to the cervical collar comprising an inside cooling apparatus for mild to moderate external hypothermia of the cerebrospinal fluid and cerebral blood flow of the spine and brain.  Latham teaches that when an area of the body collides with an external source in its surroundings, severe trauma and swelling of the tissue may occur in the injured area and that to reduce swelling, treatment often consists of lowering the temperature of the injured area ([0005]).  Latham particularly teaches that cooling of the head, neck and spine facilitates a reduction in swelling of the brain and surrounding tissue after injury, which helps to minimize long term damage to the brain and also encompasses a method for using the head device and for activating the cooling material to facilitate cooling of the brain after an injury ([0066]).  Latham goes on to teach that management of the effects of head injuries during the critical time following severe brain injury or during what professionals in emergency medicine have termed the golden hour effects the survival and recovery of those individuals ([0067]).  This golden hour includes the time the patient is at the scene of the accident and the essential field stabilization and transport of the individual to a medical facility ([0067]).  Latham has recognized that application of a cold element to the head, neck, and/or spine reduces the swelling of the brain and spinal cord after an injury and reduces the increased flow of blood by means of cooling the carotid artery. Reducing swelling is particularly important in emergency situations such as vehicle accidents which involve head and/or spinal cord injuries as there is eminent potential for buildup of blood and cerebrospinal fluid in the cranial cavity. Damage is further intensified because the heart rate is increased as a natural response to trauma, thereby increasing profusion pressure ([0073]).  For example, in Fig. 7, the neck brace (32) and a cooling system (108) function as integral part of the neck brace (32).   Circulated through the front brace member (44) and the back brace member (46) are a chemical or chemical mixtures that act as coolants. The chemical or chemical mixtures are contained in a tank (110), and valves (112) that are interconnected to the front brace member (44) and the back brace member (46) regulate their circulation. The flow of chemicals allows for immediate reduction of swelling of the brain and may be, e.g. constant, intermittent or under the control of a temperature gauge or feedback system.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Song to include the inside cooling apparatus of Latham so as to minimize long term damage to the brain and manage the effects of head injuries during the critical time following severe brain injury or during what professionals in emergency medicine have termed the golden hour effects the survival and recovery of those individuals as taught by Latham ([0066-0067]).
Regarding claim 2, the combination teaches the method of claim 1 as well as Song teaching wherein the cervical collar could be automatically deployed ([0003] which states in part “a collision sensor configured to detect a collision of the vehicle; a controller to operate the airbag based on a detection result of the collision sensor; and an airbag module configured to operate the airbag based on a signal of the controller.”).
Regarding claim 4, the combination teaches the method of claim 1 as well as Song teaching wherein the cervical spine collar is placed in a head rest of a set of a vehicle ([0025] which states in part “a headrest airbag for a vehicle according to the present invention may include a pair of airbag cushions 100 disposed in a headrest 10…”).
Regarding claim 5, the combination teaches the method of claim 1 as well as Song teaching wherein a crash sensor of a vehicle initiates deployment of the cervical spine collar ([0003] which states in part “a collision sensor configured to detect a collision of the vehicle; a controller to operate the airbag based on a detection result of the collision sensor; and an airbag module configured to operate the airbag based on a signal of the controller.”).
Regarding claim 6, the combination teaches the method of claim 1 as well as Song teaching wherein the cervical spine collar is deployed automatically by an artificial intelligence system after obtaining information from crash sensors ([0003] which states in part “a collision sensor configured to detect a collision of the vehicle; a controller to operate the airbag based on a detection result of the collision sensor; and an airbag module configured to operate the airbag based on a signal of the controller.”).
Regarding claim 7, the combination teaches the method of claim 1 as well as Song teaching wherein the cervical spine collar is deployed automatically by an artificial intelligence system of a vehicle using information obtained from pre-departure safety briefings of persons in the vehicle ([0003] which states in part “a collision sensor configured to detect a collision of the vehicle; a controller to operate the airbag based on a detection result of the collision sensor; and an airbag module configured to operate the airbag based on a signal of the controller.”  This shows that the airbag is deployed based on a change in the pre-departure safety briefing (i.e. setting)).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song and Latham as applied to claim 1 above, and further in view of US 10,748,419 to Fields et al. (Fields).
Regarding claim 9, Song in view of Latham teaches the method of claim 1, Latham additionally teaches one or more monitors to monitor important biological parameters of the individual such temperature, blood pressure, pulse rate and the like. Such a monitor may comprise one or more sensors in contact with the individual, or having remote sensing capabilities, to detect the desired biological parameter, and one or more displays to display the sensor readings. The monitor may be integral with the various embodiments of the invention described herein, such as sewn into the flexible material of the panels, or the monitor may be permanently or detachably attached or fastened to a panel or other element of the invention ([0094]), but not wherein an artificial intelligence system of the vehicle stores photo images, location information, audiovisual and vital signs recordings of accident victims in in a ‘black box’ storage device and could selectively telemeter information to emergency medical service.  Fields teaches (see for example Fig. 6 and Col. 32, line 48-Col. 34, line 19) an exemplary anomalous condition monitoring method (600) which includes monitoring the vehicle environment using sensor data from one or more sensors within the vehicle or environment (602), based upon the sensor data, the occurrence of an anomalous condition is determined (604), the data related to the anomalous condition is recorded (604) and then transmitted for further analysis (608).  The recorded data may be directly collected from a local storage device disposed within the vehicle (108), such as a crash-resistant storage, e.g. a “black box” storage device (Col. 34, lines 16-19).  Fields teaches a vehicle mounted meters, sensors, and/or detectors, such as speedometers, speed sensors, compasses, gyros, accelerometers, etc. that collect and/or generate telematics data and/or other data detailing or associated with vehicle operation, and/or driving or driver behavior (Col. 5, lines 32-45).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recorded and telemetered data from a “black box” storage as taught by Fields so as to allow for determination and recordation of an anomalous conditions  as taught by Fields (Col. 32, line 48-Col. 34, line 19).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song and Latham as applied to claim 1 above, and further in view of US 7,607,434 B2 to Laib et al. (Laib).
Regarding claim 10, Song in view of Latham teaches the method of claim 1, but not wherein an artificial intelligence system after automatic deployment of the cervical spine collar initiates a complete separation of the cervical spine collar from a head rest of a vehicle.  Laib teaches a deployable hood (320) in seat cushions where after deployment it may be manually or automatically detached from the seat (322) allowing the user to rise from the seat (Col. 5, lines 27-34).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Song to include automatic detachment to allow for the user to move or be moved as taught by Laib.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794